Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0912
                        Lower Tribunal No. 20-1344
                           ________________


                                  M.A.F.,
                                  Appellant,

                                     vs.

                 Citrus Health Network, Inc., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Yvonne
Colodny, Judge.

      Carlos J. Martinez, Public Defender, and John Eddy Morrison,
Assistant Public Defender, for appellant.

     Panza, Maurer & Maynard, P.A., and Richard A. Beauchamp and
Joshua A. Rieger (Fort Lauderdale), for appellees.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.